At trial, the defendant did not specify why the charge as to alibi as given was inadequate; therefore the claimed error was not preserved for our review as a matter of law (see, People v Hoke, 62 NY2d 1022, 1023). In any event, a review of the alibi charge convinces us that it did, indeed, unequivocally convey the People’s burden to disprove an alibi beyond a reasonable doubt (see, People v Victor, 62 NY2d 374). The defendant’s remaining contentions are without merit (People v Contes, 60 NY2d 620, 621; People v Arce, 42 NY2d 179, 187). Mollen, P. J., Mangano, Niehoff and Weinstein, JJ., concur.